Citation Nr: 0117689	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to retroactive Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The appellant is the step-daughter of the veteran who served 
on active duty from July 1966 to April 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 administrative 
decision of the St. Louis, Missouri, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

Initially, the Board notes that there have been amendments to 
both the regulations (38 C.F.R. § 21.4131, et. seq. (2000)), 
and the statute governing education benefits.  Most 
significantly, in November 2000, The Veterans Benefits and 
Health Care Improvement Act of 2000 was enacted, broadening 
the effective dates for eligibility for education benefits.  
Pub. L. No. 106-419, § 113(b), 114 Stat. 1832 (2000) (to be 
codified as amended at 38 U.S.C. § 5113).  The changes in 
this law are for consideration with regard to this claim, as 
the determination in this case was not yet final as of the 
date of the new provisions.  Id.  The new statutory provision 
regarding effective dates states that:

When determining the effective date of an award under chapter 
35 of this title for an individual described in paragraph (2) 
based on an original claim, the Secretary may consider the 
individual's application as having been filed on the 
eligibility date of the individual if that eligibility date 
is more than one year before the date of the initial rating 
decision.  Id. at § 113(b)(1).  

While the specific language of the statute indicates that the 
Secretary has discretion in determining when an individual's 
application has been filed, it is unclear whether this 
particular claimant is a beneficiary of these expanded 
effective dates in keeping with the purpose of "providing 
opportunities for education to children whose education would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent from a disease or injury 
incurred or aggravated in the Armed Forces after the 
beginning of the Spanish-American War, and for the purpose of 
aiding such children in attaining the educational status 
which they might normally have aspired to and obtained but 
for the disability or death of such parent."  38 U.S.C.A. § 
3500 (West 1991).  Thus, the Board is of the opinion that 
further adjudication is warranted on this matter.

Accordingly, this case is REMANDED for the following:

The RO should review the appellant's 
claim for educational benefits under the 
revised and expanded effective date 
provision of 38 U.S.C.A. § 5113, The 
Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419, to determine whether she is eligible 
for retroactive educational benefits.

If the benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




